Citation Nr: 0819045	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  05-01 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The veteran served on active duty from September 1948 to June 
1952, from December 1953 to October 1957, and from May 1962 
to March 1964.  He died in June 1995.  The appellant is his 
surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision by which the RO denied the 
appellant's claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The Board apologizes to the appellant for the delay that this 
remand will necessarily entail.  The Board emphasizes, 
however, that it is making every effort to comply with 
assistance and notification requirements as set forth under 
the governing law and regulations, and as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
so as to afford the appellant every opportunity to prevail.

The appellant indicated that the veteran was receiving 
medical treatment at the Columbus VA Outpatient Clinic.  It 
appears that when the RO requested Columbus VA Outpatient 
Clinic treatment records, the Columbus VA Outpatient Clinic 
indicated that the veteran's last appointment was scheduled 
for June 6, 1995, that the veteran did not appear for the 
appointment, and that there were no current records 
pertaining to the veteran.  The Board observes that the 
veteran died in June 1995 and that, necessarily, there would 
be no current VA medical records.  The RO, therefore, must 
seek from the Columbus VA Outpatient Clinic all medical 
records pertinent to the veteran dated prior to the date of 
his death in late June 1995.  See 38 C.F.R. § 3.159(c)(2) 
(2007).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of 38 U.S.C.A. § 5103(a) (West 2002) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for service 
connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  In this case, of course, a disability rating would 
not be assigned in any case, but the appellant must be 
apprised of effective dates consistent with the holding 
herein.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, 38 U.S.C.A. § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  The Board notes 
that while there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a 38 U.S.C.A. 
§ 5103(a)-compliant notice.  The appellant must be provided 
notice consistent with the Court's holding in Hupp.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the appellant an amended VCAA 
notice that apprises her of effective 
dates in accordance with the Court's 
holding in Dingess and that provides 
information regarding DIC claims as 
mandated by the Court in Hupp.

2.  Obtain from the Columbus VA Outpatient 
Clinic all medical records related to 
treatment of the veteran dated before his 
death in late June 1995.

3.  Following the completion of the 
foregoing development, and after 
undertaking any additional development 
deemed to be necessary, readjudicate the 
claim.  If the benefit sought on appeal is 
denied, provide the appellant and her 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

